DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered. 
This Office Action is in response to the RCE filed on 06/28/2021.  Examiner acknowledged that claim 3 is canceled. Currently, claims 1-2 and 4-11 are pending.  
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-2 and 4-11 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a non-linear first mapping of intensity to brightness and a second mapping of color temperature as a function of time of day and brightness…determine a target color temperature of the plurality of LEDs using the second mapping, the target color temperature based on the current time of day and the determined target brightness…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 1-2 and 4-9 are allowed as being dependent on claim 1).
"…determining a target brightness of the plurality of LEDs using a non-linear first mapping of intensity to brightness…determining a target color temperature of the plurality of LEDs using a second mapping of color temperature as a function of time of day and brightness…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 10, (claims 11 is allowed as being dependent on claim 10).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Van de Ven (US 2016/0366746).
Van de Ven discloses a light fixture with a processor for automatically adjusting the desire illumination.  However, Van de Ven fails to disclose a non-linear first mapping of intensity to brightness and a second mapping of color temperature as a function of time of day and brightness…determine a target color temperature of the plurality of LEDs using the second mapping, the target color temperature based on the current time of day and the determined target brightness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844